The habendum clause of the deed is as follows: "To have and to hold all and singular the said premises unto the said Wm. P. Mattison and the heirs of his body lawfully begotten during his or their life or lives, and should he and his heirs as aforesaid become extinct, then the estate aforesaid to revert to my lawful heirs. Provided, always nevertheless, that Caroline the wife of my said son be allowed a support out of the said land during her natural life." The deed is very inartistically drawn, and it is impossible to place upon it such a construction as will give force and effect to all its provisions. The words "should he and his heirs as aforesaid become extinct then the estate aforesaid to revert to my lawful heirs," clearly show that it was the intention of the grantor to dispose of the fee in the land. Effect can be given to this intention by construing the words "heirs of his body lawfully begotten," to create a fee conditional; while, on the other hand, if they are construed as the equivalent of "children," this intention will be defeated; as "children" is a word of purchase and not of limitation — Bannister v. Bull, 16 S.C. 220; and there are no other words in the deed appropriate to the conveyance of the fee.
In his opinion, Mr. Chief Justice Pope says: "If the views of the Circuit Judge should prevail, it seems to us that a perpetuity would be created; for how could the `strain' be preserved without doing so?" Section 2464 of the Code of 1902 provides that such words shall not be construed to mean an indefinite failure of issue, but a failure at the time of the death of such person. This, however, is an immaterial question in this case.
I, therefore, concur in the conclusion announced in the opinion of Mr. Chief Justice Pope. *Page 356